Name: Council Regulation (EEC) No 1035/82 of 30 April 1982 fixing the flat-rate production aid and the guide price for certain dried fodder products for the period 3 to 16 May 1982
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 118/80 Official Journal of the European Communities 1 . 5 . 82 COUNCIL REGULATION (EEC) No 1035/82 of 30 April 1982 fixing the flat-rate production aid and the guide price for certain dried fodder products for the period 3 to 16 May 1982 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas Regulation (EEC) No 935/82 (4) therefore fixed the production aid and the guide price for those dried fodder products for which the marketing year expired on 31 March 1982, for the period 26 April to 2 May 1982 ; whereas, on account of the delay in the fixing of the prices for the 1982/83 marketing year, the amounts fixed by the abovementioned Regulation should be maintained for the period 3 to 16 May 1982, HAS ADOPTED THIS REGULATION : Article 1 For the period 3 to 16 May 1982, the flat-rate produc ­ tion aid provided for in Article 3 of Regulation (EEC) No 1117/78 shall be 7-03 ECU per tonne for the products referred to in Article 1 (b) and (c) of the said Regulation . Article 2 For the period 3 to 16 May 1982, the guide price for the products referred to in the first indent of Article 1 (b) of Regulation (EEC) No 1117/78 shall be : Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1782/81 (2), and in particular Articles 3 (3), 4 ( 1 ) and (3) and 5 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament (3), Whereas Article 3 of Regulation (EEC) No 1117/78 stipulates that the level of the fixed production aid for dried fodder must be such as to bring about an im ­ provement in the Community's protein supplies ; Whereas, under Article 4 of the same Regulation, a guide price must be set for certain dried fodder products at a level that is fair to producers ; whereas this price must be set for a standard quality representa ­ tive of the average quality of dried fodder produced in the Community ; Whereas, under Article 5 (2) of Regulation (EEC) No 1117/78 , the supplementary aid provided for in para ­ graph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world market price for the products in ques ­ tion ; whereas, in view of the characteristics of the market in question, the percentage should be set at 80 % for the products referred to in Article 1 (b), first indent, and (c) of Regulation (EEC) No 1117/78 and at 45 % for the products referred to in the second indent of Article 1 (b) of that Regulation ; Whereas Article 104 of the 1979 Act of Accession laid down criteria for fixing the flat-rate aid and the guide price applicable in Greece ;  for Greece : 142-72 per tonne,  for the other Member States : 148-08 ECU per tonne. This price refers to a product with :  a moisture content of 11 % ,  a total gross protein content of 18 % of the dry weight. Article 3 For the period 3 to 16 May 1982 the percentages to be used to calculate the supplementary aid referred to in Article 5 of Regulation (EEC) No 1 1 17/78 shall be :  80 % for the products referred to in Article 1 (b), first indent, and (c) of Regulation (EEC) No 1117/78 ,  45 % for the products referred to in the second indent of paragraph (b) of that Article . Article 4 This Regulation shall enter into force on 3 May 1982. O OJ No L 142, 30 . 5. 1978 , p . 1 . (2) OJ No L 176, 1 . 7. 1981 , p . 9 . (3) OJ No C 104, 26 . 4. 1982, p. 25. (4) OJ No L 111 , 24 . 4. 1982, p. 5. 1 . 5 . 82 Official Journal of the European Communities No L 118/81 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxemburg, 30 April 1982. For the Council The President P. de KEERSMAEKER